Citation Nr: 0516349	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, claimed as secondary to service-connected bilateral 
pes planus.

2.  Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to service-connected bilateral 
pes planus.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The appellant is a veteran who had active service from March 
1944 to May 1946.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
July 2002 (increased rating claim) and January 2003 (service 
connection claims) by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The veteran cancelled 
Travel Board and hearing officer hearings he had requested.  
A March 2004 VA Form 21-592 shows that he has been determined 
to be incompetent.  His wife has been named his custodian.  


FINDINGS OF FACT

1.  A chronic knee disability was not manifested in service; 
arthritis of the knees was not become manifested within one 
year following the veteran's separation from active duty; and 
the veteran's current bilateral knee disability is not shown 
to be related to his service or to his service-connected pes 
planus.

2.  A chronic lumbar spine disorder was not manifested in 
service; lumbar spine arthritis was not manifested within one 
year following the veteran's separation from active duty; and 
his current lumbar spine disability (lumbosacral strain with 
arthritis) is not shown to be related to the veteran's 
service-connected pes planus.

3.  The veteran's bilateral pes planus is essentially 
asymptomatic, and no more than moderate; indicia of severe 
pes planus, i.e., characteristic callosities, swelling on 
use, pain on manipulation and use accentuated, or marked 
deformity, are not shown. 


CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).

2.  Service connection for a lumbar spine disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2004).

3.  A rating in excess of 10 percent is not warranted for the 
veteran's bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 
5276 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

The veteran was notified why his claims were denied in the 
July 2002 (increased rating) and January 2003 rating 
decisions and in the April and July 2003 statements of the 
case (SOCs).  A RO letter in September 2002 (before the 
rating appealed), while not specifically mentioning "VCAA," 
informed the veteran of what evidence was needed to 
substantiate his service connection claims and of his and 
VA's respective responsibilities in claims development.  
While the letter advised him that he should submit additional 
evidence in support of his claims within 30 days, it also 
indicated that evidence received within a year would be 
considered.  A RO letter in July 2004 (after the rating 
appealed; an earlier letter of April 2002, while noting the 
veteran's increased rating claim, cited what was needed to 
establish service connection), while not specifically 
mentioning "VCAA," advised the veteran what evidence was 
needed to substantiate his increased rating claim and of his 
and VA's respective responsibilities in claims development.  
While it advised him that he should submit additional 
evidence in support of his claim within 60 days, it also 
indicated that evidence submitted within one year would be 
considered.  Everything received to date has been accepted 
for the record, and considered.  The veteran has had ample 
opportunity to respond/supplement the record.  He is not 
prejudiced by any notice timing defect.  

As to notice content, both SOCs advised the veteran what type 
of evidence was needed to establish entitlement to the 
benefits sought, and of what was of record (and by inference 
what more was necessary).  The SOCs, at page 3, asked him to 
"provide any evidence in [his] possession" related to his 
respective claims.  He has received all essential notice, and 
is not prejudiced by any technical notice deficiency along 
the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records.  He has been afforded VA examinations, 
most recently in July 2003.  He has not identified any 
pertinent records outstanding.  In fact, in September 2002 
and September 2004 he advised VA that he had no additional 
evidence to submit.  VA's duties to assist, including those 
mandated by the VCAA, are met.

Factual Background

Service medical records show that on February 1944 enlistment 
examination no defects were noted.  An August 1944 consult 
report shows that the veteran complained of back pain.  It 
was noted that the back pain was probably related to his pes 
planus.  He also complained of occasional stiffness of the 
knees.  Chronic sacroiliac sprain was diagnosed.  An August 
1944 X-ray report includes a diagnosis of spina bifida of the 
1st sacral segment, otherwise negative.  On May 1946 
separation examination 3rd degree pes planus was diagnosed.

A December 1972 private medical record includes a diagnosis 
of radiculitis of the low back.  

A February 1977 VA treatment record notes complaints of 
bilateral foot, bilateral knee and low back pain.  The 
examiner noted that the veteran's low back pain "seems to be 
related to foot pain."  The diagnoses included degenerative 
joint disease of the low back and knees (verified by X-ray) 
and pes planus. 

A March 1977 VA treatment record shows complaints of 
bilateral knee pain.  

Bilateral pes planus was diagnosed on February 1978 VA 
examination.

An October 1996 private operative report shows that the 
veteran underwent a left total knee replacement (TKR).  A 
September 1996 private medical record shows findings of 
bilateral degenerative knee changes.  A December 2000 private 
medical record shows complaints of bilateral knee pain.  

On June 2002 VA feet examination it was noted that the 
veteran wore special shoes with soft thick soles and sole 
inserts.  He also wore arch support inserts.  He did not 
complain of foot pain, and there were no calluses.  The 
diagnoses included bilateral flattened transverse arches (now 
controlled with special shoes) and normal appearing 
longitudinal arches with some depression on weight bearing.  
The examiner commented that the veteran's feet were not 
responsible for any disability.  Color photographs of the 
feet are also of record.  

On September 2002 VA spine examination the veteran complained 
of low back pain of 50 years duration and of bilateral knee 
pain.  The examining physician reviewed the veteran's claim 
folder.  Chronic bilateral pes planus and chronic lumbosacral 
strain with degenerative joint disease (by X-ray) were 
diagnosed.  In a November 2002 addendum to the September 2002 
examination report, bilateral degenerative arthritis of the 
knees was diagnosed.  The left knee (status post TKR) was 
noted to have a minimal amount of residual pain, no 
progression, and to exhibit minimal disability.  The right 
knee revealed minimal symptoms; no significant disability was 
reported.  The physician opined that the back and knee 
problems were separate and not thought to be secondary to the 
veteran's pes planus.

Medical treatise evidence, submitted by the veteran in April 
2003, notes that flat feet can contribute to knee problems.  

An April 2003 report from a private physician shows that he 
found that the veteran had low back pain and flatfeet 
"basically developing in the service sometime in 1944."  
The examiner noted a history provided by the veteran of 
having been found to have low back (sacroiliac) pain in 1944.  
He added that the veteran's low back pain was "related" to 
his service, and that his left knee surgery was "probably" 
related to his low back pain and flat feet.  

In July 2003 the veteran's claims file was reviewed by a VA 
medical professional.  The veteran's medical history was 
noted, including that on early postservice VA examination it 
was noted that he did not limp.  The reviewer opined that the 
veteran's complaints of low back and bilateral knee pain were 
unrelated to his service-connected pes planus.  It was noted 
that the pes planus was not manifested by degenerative joint 
disease.  The reviewer commented that the pes planus did not 
cause any premature wear on the veteran's back or knees.  It 
was noted that degenerative changes in the lumbar spine were 
normal for people the veteran's age, and that if pes planus 
was going to cause a secondary arthritis it would be expected 
to begin in the feet, because they would be under the most 
stress.  However, the veteran's feet did not show changes of 
degenerative arthritis.  

In August 2003 the veteran submitted a copy of the April 2003 
private physician's report, with an addendum by the 
physician.  It was added that the veteran's left knee surgery 
was "as likely as not" related to his low back pain and 
flat feet.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from the date of termination of 
such service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Pes planus is rated under Code 5276, which provides that 
pronounced bilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surfaces, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation, not improved by orthopedic shoes or appliances, 
is rated 50 percent.  Severe bilateral pes planus, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indications 
of swelling on use, and characteristic callosities, is rated 
30 percent.  Moderate pes planus (bilateral or unilateral) 
characterized by weight bearing line over or medial to the 
great toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet; warrants a 10 percent 
rating.  Mild pes planus, with symptoms relieved by built up 
shoes or arch supports, is noncompensable.  38 C.F.R. 
§ 4.71a.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Service Connection

Bilateral Knee

It is not shown that a chronic bilateral knee disorder was 
manifested or incurred or aggravated in service; the veteran 
does not allege otherwise.  Notably, while the veteran 
complained of occasional knee stiffness in 1944 (during 
service), a knee disorder was not diagnosed at that time (nor 
on May 1946 service separation examination).  Consequently, 
direct service connection for bilateral knee disability 
(i.e., on the basis that a chronic knee disorder became 
manifest in service and persisted) is not warranted.  
Furthermore, there is no evidence that arthritis of either 
knee was manifest in the first postservice year, so as to 
warrant consideration of presumptive service connection for 
arthritis as a chronic disease.

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met.  The veteran has bilateral degenerative arthritis of 
the knees (with left knee status post TKR).  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  In a claim seeking secondary 
service connection the requirement of disease or injury in 
service is replaced by that of a disability already service-
connected.  That requirement is met, as bilateral pes planus 
is service-connected.  

As for the final requirement (a nexus between the service 
connected disability (pes planus) and the disability for 
which service connection is sought (bilateral knee 
disability)), an April 2003 private physician's report 
included the opinion (essentially reiterated in August 2003) 
the veteran's left knee surgery (replacement) was "as likely 
as not" related to his low back pain and flatfeet.  However, 
an opinion by a medical professional is not conclusive, and 
is not entitled to absolute deference.  The Court has 
provided extensive guidance for weighing medical evidence.  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).  Here, the private physician based his 
opinion solely upon history provided by the veteran (as 
opposed to, e.g., a review of service medical records -- to 
which he did not have access).  His opinions regarding the 
likelihood of a nexus between the veteran's left knee 
disability and his service-connected pes planus does not have 
the same probative value as would an opinion by a trained 
medical professional who reviewed the entire record and is 
familiar with the actual facts.  Furthermore, the private 
physician did not explain the rationale for the opinion 
given.  A VA physician who examined the veteran in September 
2002 (when the veteran's service medical records were 
available) noted in an addendum that the veteran's knee 
problems were not "secondary" to his pes planus.  And in 
July 2003, the veteran's claims folder was "completely 
reviewed" by a medical professional, who opined notes that 
the veteran's chronic knee pain was "unrelated" to his pes 
planus.  This opinion was accompanied by an explanation of 
the rationale (i.e, if arthritis developed due to gait 
disturbance from pes planus, it would have first appeared in 
the feet.

The earliest competent (medical) evidence of chronic knee 
pathology of record is in 1977.  There is no continuity of 
knee complaints or symptoms prior to that time.  Such a 
lengthy lapse of time between service separation (1946) and 
the earliest documentation of any knee disability (1977) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The veteran's statements relating his current knee disability 
to his service-connected pes planus are not competent 
evidence.  As a layperson, he is not competent to opine 
regarding the etiology of a disease or disability.  See 
Espiritu, supra.  

The preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.

Lumbar Spine

The veteran also seeks service connection for a lumbar spine 
disorder based on a theory of causality similar to that 
alleged for the knees.

There is no competent evidence that a chronic lumbar spine 
disorder was manifested (and incurred in or aggravated) 
during active service (though an acute and transitory 
condition which resolved with treatment -- sacroiliac sprain 
-- was diagnosed in 1944.  No low back disability was noted 
on May 1946 separation examination.  Consequently service 
connection for a low back disability on the basis that such 
disability became manifest in service and persisted is not 
warranted.  The veteran does not allege otherwise.  

While a private physician opined in April 2003 that the 
veteran had low back pain which "basically develop[ed] in 
the service sometime in 1944" and added that the low back 
pain was "related" to the veteran's period of service, that 
physician did not have access to (and review) the veteran's 
medical records.  An opinion based on an incomplete or 
inaccurate medical history has limited probative value.  The 
earliest competent (medical) evidence of low back pathology 
of record is in 1972 (radiculitis).  There is no postservice 
continuity of lumbar spine complaints or symptoms prior to 
that time.  A prolonged lapse of time between service 
separation (1946) and the earliest documentation of current 
disability (1972) is a factor for consideration in deciding a 
service connection claim.  See Maxson, supra.  

The veteran seeks secondary service connection, and as with 
knee disability discussed above, there is competent evidence 
(a medical diagnosis) of current disability.  Chronic 
lumbosacral strain with arthritis is diagnosed.  Likewise, it 
is established that the veteran has a service-connected 
disability, i.e., bilateral pes planus.  Regarding nexus 
between the two, while a 1977 VA treatment record noted that 
the veteran's low back pain "seem[ed] to be related to foot 
pain," the opining examiner is not shown to have reviewed 
the veteran's claims file (and accompanying medical records) 
at that time.  See Bloom, Black, supra.  VA medical 
professionals (an examining physician and a reviewing medical 
professional) in November 2002 and July 2003, respectively 
each reviewed the veteran's medical record, and opined that 
there was no nexus between the veteran's low back problems 
and his service-connected pes planus.  

Again, because the veteran is a layperson, he is not 
competent to opine regarding a nexus between his low back 
disability and his service connected pes planus.  See 
Espiritu, supra.  

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.

Bilateral Pes Planus Rating

The veteran's bilateral pes planus does not merit the next 
higher (30 percent) rating.  Medical records on file, and 
particularly the report of June 2002 VA feet examination, 
reveal almost no complaints of foot problems.  The June 2002 
VA examination found no reports of pain, no calluses, and 
normal appearing longitudinal arches.  There was no evidence 
of marked deformity, pain on manipulation and use 
accentuated, swelling on use, or (as noted) characteristic 
callosities which would warrant a characterization of severe 
pes planus.  The examiner indicated that the pes planus 
presents no disability.  The clinical picture presented is 
clearly one of no more than moderate pes planus.  
Accordingly, a rating in excess of 10 percent is not 
warranted.







ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a bilateral knee disorder is denied.

A rating in excess of 10 percent for bilateral pes planus is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


